           Case 1:18-cv-11344-KPF Document 14 Filed 01/18/19 Page 1 of 5



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                             MEMO ENDORSED
THE NEW YORK CITY EMPLOYEES'
RETIREMENT SYSTEM, THE TEACHERS'
                                                               18   Civ. 11344 (KPF)
RETIREMENT SYSTEM OF THE CITY OF NEW
YORK, THE NEW YORK CITY
POLICE PENSION FUND, THE NEW YORK CITY
                                                           STIPULATION OF SETTLEMENT
FIRE DEPARTMENT PENSION FUND,
                                                                  AND DISMISSAL
THE NEW YORK CITY BOARD OF EDUCATION
RETIREMENT SYSTEM,

                            Plaintiffs,

              V


TRANSDIGM GROUP,INC.,

                            Defendant.




       WHEREAS, the New York City Employees' Retirement System, Teachers' Retirement

System of the City of New York, the New   York City Police Pension Fund, the New York City

Fire Department Pension Fund, and the New York City Board of Education Retirement System

(collectively, "Plaintiffs") filed a complaint on December 5, 2018 alleging that defendant

TransDigm Group Inc. ("Defendant") intended       to omit Plaintiffs'   shareholder proposal

("Proposal") from Defendant's proxy materials for Defendant's 2019 annual shareholder

meeting ("Annual Meeting") in violation of Section l4(a) of the Securities Exchange Act of

1934 andRule 14a-8, 17 C.F.R. $240.14a-8 ("Rule l4a-8");


       WHEREAS, Plaintiffs' Proposal states:

                      Greenhouse Gas Emissions Reduction Targets

              Resolved: Shareholders request that TransDigm Group, Inc. adopt
              a policy with time-bound, quantitative, company-wide goals for
              managing greenhouse gas (GHG) emissions, taking into account
              the objectives of the Paris Climate Agreement, and report, at
             Case 1:18-cv-11344-KPF Document 14 Filed 01/18/19 Page 2 of 5



                 reasonable cost and omitting proprietary information on its plans to
                 achieve these targets.

                 Supporting Statement: It is appropriate for shareholders to
                 request that TransDign set goals for managing GHG emissions
                 because such goals help to mitigate a critically important issue for
                 civil society and businesses -- climate change.

                 Scientists expect that failure to mitigate climate change will lead to
                 additional sea level rise, more extreme weather, mass migration,
                 and public health impacts from heat waves, fires, and changing
                 disease vectors. In one shocking worst case scenario -- a 4 degree
                 centigrade increase in average global temperatures -- the World
                 Bank has stated it may not be possible for humanity to adapt.

                 To manage the risks posed by climate change, representatives from
                 approximately 195 countries adopted the Paris Climate Agreement,
                 which aims to limit the increase in global average temperature --
                 and the most devastating social impacts of climate change -- by
                 reducing GHG emissions. Transitioning to the low-carbon future
                 envisioned in the Accord is likely to funddmentally transform the
                 global economy and the competitive environment in which all
                 corporations operate.

                 This proposal requests adoption of a high level policy with goals
                 but leaves thc naturc, timing and lcvel of the goals entirely up to
                 Transdigm's discretion. The proposal is not an attempt to
                 micromanage but to set a guiding direction that can be assessed by
                 shareholders.

                 'I'he GHG management goals requested are intended to                       be
                 integrated with other the goals the company has adopted. Well
                  over 600/o of Fortune 100 companies have already set GHG
                 emissions targets, presumably while taking into consideration other
                 corporate goals and policies.r Operating a company by striving to
                 meet a variety of specific goals is a standard business practice.

                 Examples of companies with GHG reduction goals include:
                 Walmart, Apple, Johnson & Johnson, GM, AT&T, Procter &
                 Gamble, JP Morgan Chase, McDonald's and Microsoft.2




thttps:llc402277.ssl.cf7.rackcdn.com/publications/l04glfilesloriginaVPower_Forward   3.O_--April_2017;
_Digital_Second_Final.pdf    !   1493325339, p 2
'https:llc402277.ssl.cfl.rackcdn.com/publications/1049/fiesloriginaVPower Forward_3.0_-_April20l7_-
_Digital_S econd_Final.pdf   ! | 49   3325339, P. 40
            Case 1:18-cv-11344-KPF Document 14 Filed 01/18/19 Page 3 of 5



                Transdigm's peers in the aerospace and defense industry that have
                set GHG management goals include United Technologies, Boeing,
                Lockheed Martin and Northrop Grumman.

                Large institutional investors such as BlackRock and State Street
                Global Advisors have publicly and privately called on companies
                to address climate change. A State Street white paper states: 'oWe
                view establishing company-specific GHG emissions targets as one
                of the most important steps in managing climate risk."3 Investors
                are concerned about climate impacts on individual companies as
                well as portfolio-wide risks related to changing regulations and
                costs associated with extreme weather events.

                There are numerous cost-effective ways for companies to reduce
                GHG emissions and help protect society from the worst impacts'of
                climate change while reaping financial benefits;




        WHEREAS, Plaintiffs sought: (1) a declaration that Defendant's decision to omit

Plaintiffs' Proposal from its proxy materials for the Annual Meeting violated Section l4(a) of

the Securities Exchange Act of 1934 and Rule l4a-8, (2) an injunction (a) prohibiting
Defendant from soliciting shareholder proxies for the Annual Meeting without informing

shareholders of the Proposal and (b) requiring the inclusion of the Proposal in Defendant's

proxy materials, (3) their costs and disbursements         of this   action, including reasonable

attorneys' fees, and (4) any other relief the Court deemed just and proper;


        WHEREAS, by letter dated December 28, 2018, Defendant advised the Division of

Corporation Finance     of the Securities       and Exchange Commission that    it   withdraws its

Novernber 9,2018 request for a no-action determination from the Division and that it will be

including the Proposal in its 2019 proxy materials;


        WHEREAS, the parties now wish to discontinue this litigation;




J
                                                           l-saci
on-eff-estive-climate-change-disclosure.ptlj;    p. 2.
              Case 1:18-cv-11344-KPF Document 14 Filed 01/18/19 Page 4 of 5



IT IS HEREBY STIPULATED AND AGREED, by and between the parties and/or                             their

respective counsel, as follows:

                  1. The parties agree that the           above-captioned action     is dismissed and
discontinued without prejudice pursuant to Federal Rule of Civil Procedure 41.

                 2. In consideration of the dismissal of this above-captioned         action, Defendant

agrees that   it will include the Plaintiffs'   Proposal in its proxy materials for the 2019 Annual

Meeting.

                 3.   The parties agree that each party shall bear its own legal and other costs

(including attorneys' fees) incurred in connection with this matter, including the preparation and

performance of this stipulation ("Stipulation") and any communications with or submissions to

the Division or this Court.

                 4.   This Stipulation is governed by the laws of the United States. The exclusive

jurisdiction and venue for any dispute relating to or arising under this Stipulation is the United

States District Court for the Southern District of New York.

                 5. For purposes   of construing this Stipulation, this Stipulation shall be deemed to

have been drafted by all parties to this Stipulation and is not be construed contra proferentem

against any party in any subsequent dispute.

                 6.   This Stipulation constitutes the complete agreement between the parties with

respect to the subject matter hereof. This Stipulation may not be amended except by written

consent of the parties.

                 7. The undersigned    counsel and other signatories represent and warrant that they

are   fully authorized to execute this Stipulation   on behalf of the persons and entities listed below.
           Case 1:18-cv-11344-KPF Document 14 Filed 01/18/19 Page 5 of 5



               8.   This Stipulation maybe executed in countelparts, each of which constitutes an

original and all of which constitute one and the same Stipulation. Emails that attach signatures

in PDF form constitute acceptable, binding signatures for purposes of this Stipulation.

ZACHARY W. CARTER                                      BAKER HOSTETLER LLP
Corporation Counsel of the                             Attorneyfor Defendant
 City of New York                                      45 RockefellerPlaza
Attorneyfor Plaintffi                                  New York, NY 10111
100 Church Street, Room 20-87                          (2r2) s8e-4200
New York, NY 10007
(212) 3s6-40s0

By:                                                    By:


                                                             Jessie   M. Gabriel
               Corporation Counsel




  SO ORDERED.

  Dated:         January 18, 2019                       SO ORDERED.
                 New York, New York




                                                        HON. KATHERINE POLK FAILLA
                                                        UNITED STATES DISTRICT JUDGE
